    CASE 0:16-cr-00334-JNE-KMM Document 115-1 Filed 01/16/19 Page 1 of 1



January 14, 2019

To the Sentencing Judge,

Your Honor,

I have known John Steele for four years as a mentor and friend, and we have developed a close
friendship through these years.

I would first like to start by introducing myself. My name is Chad Davis, I am a father of two beautiful
children, a small business owner and a former Green Beret. I spent almost nine years in the United
States Army as a Special Forces Operator with multiple deployments all over the world.

I met John as I was working as a sub-contractor putting on military themed endurance events, focusing
on team work, grit and an outright pure test of who someone is down to their core. I prided myself on
being the sub-contractor that ran the most difficult events that left individuals sore for weeks;
questioning the decisions that they made. Although a lot of these individuals would do events later on,
most would not come if it was one of my events. From my very first event with John I saw a teammate,
someone who would gladly sacrifice his personal comfort in order to help someone else finish these
events. Most of the time these were complete strangers, watching this man sacrifice time and time
again for people he did not even know was truly amazing to me. I have put over a thousand people
through these events, and John Steele is the one person that stand out as someone that embodies
everything, I looked for in a teammate in my Special Forces unit. Courage, integrity, humility, creativity,
resilience, and selflessness are all things that my fellow Green Berets pride ourselves on and all traits
that John Steele has demonstrated time and time again both during these events and outside of these
events. If given the chance I would be proud to serve with John. John has been through tough times, but
has been very successfully made it through, and now has a well settled life.

When I first met John, I had heard stories that he was in a court case and was going to jail, so to be
honest when I saw he was coming to one of my events I wasn’t very thrilled to say the least. However,
after the first event with him I was and still am completely shocked that this is the same person. I met
John after he committed these crimes and from my experience in combat situations and meeting with
foreign diplomats, I would like to think I can read people quite well. I am aware that John has been
charged for very serious crimes, but you may rest assured that he has more than demonstrated that his
past actions are exactly that his past, I firmly believe that John is no longer. John is a man who has
learned from his mistakes and reevaluated his priorities.

John is embarrassed by his behavior, and is willing to pay for any damage that has been caused.
However, I would ask that you take into consideration the man that he has become a man that loves his
family, values his friends and cherishes human interaction. A man that no longer looks for personal
financial gain but looks for shared experiences and true relationships with others.

Yours sincerely,

Chad Davis
